PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,214,627
Issue Date: 4 Jan 2022
Application No. 16/307,454
Filing or 371(c) Date: 5 Dec 2018
Attorney Docket No. 0089-0022US1

:
:
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 CFR 1.705(b)” (“Request”), filed March 4, 2022, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from zero (0) days to fifty (50) days. The Office’s redetermination of the PTA indicates the correct PTA is twenty-two (22) days. 

This redetermination of the PTA is NOT a “Director’s decision on the applicant’s request for reconsideration” within the meaning of 35 U.S.C. § 154(b)(4), and the issuance of this redetermination does not start the 180-day period set forth in 35 U.S.C. § 154(b)(4) to commence a civil action.

Relevant Procedural History

The patent issued with a PTA determination of 0 days on January 4, 2022. Applicant timely submitted the present Request with $210 petition fee on March 4, 2022. 

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 210 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
252 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

Running the calculation yields – 42 days (210 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 252 days of Applicant Delay). However, it is not possible to have a negative patent term. Therefore, the PTA set forth in the patent is 0 days.

The Request argues no reduction, rather than a 92 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of request to correct/update the name of the applicant under 37 CFR 1.48(c), a statement under 37 CFR 3.73(c), and an application data sheet (“ADS”) on October 5, 2021, after a notice of allowance was mailed September 7, 2021.  The Request asserts the period of Applicant Delay is 160 (69 + 91 +0) days.

The Request asserts the correct PTA is 50 days (210 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 160 days of Applicant Delay).

As will be discussed, the Office has determined a 28 day period of reduction, not a 92 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request for correction of applicant name under 37 CFR 1.48(c), a statement under 37 CFR 3.73(c), and an ADS on October 5, 2021, after a notice of allowance was mailed on September 7, 2021.  

Therefore, the Office has determined that the period of Applicant Delay is 188 (69 + 91 + 28), and the correct PTA is 22 days (210 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 188 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 210 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 210 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 252 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 188 days. 

The Request argues no reduction, not a 92 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request for correction of the applicant’s name under 37 CFR 1.48(c), a statement under 37 CFR 3.73(c),  and an ADS on October 5, 2021 after a notice of allowance was mailed September 7, 2021.  The Office has determined a 28 day period of reduction is warranted.

The Office amended 37 CFR § 1.704(c)(10) in 2015. Changes to Patent Term Adjustment in View of the Federal Circuit Decision in Novartis v. Lee, Final Rule, 80 Fed. Reg. 1346 (January 9, 2015.) (“Notice”) The changes to 37 CFR 1.703 in this final rule apply to any patent granted before, on, or after January 9, 2015. Therefore, the rule change applies to the present patent.

Page 1346 of the notice states:

[T]he Office is clarifying what papers may be submitted after a notice of allowance without the applicant being considered to have failed to engage in reasonable efforts to conclude processing or examination of the application. 

Page 1354 of the Notice indicates the following types of papers will not result in a reduction under 37 CFR § 1.704 (c)(10):

1.	Issue fee transmittal;
2.	Power of attorney;
3.	Change of address;
4.	Change of status;
5.	Power to inspect;
6.	Response to examiner’s reasons for allowance;
7.	An IDS with a statement in compliance with 1.704(d);
8.	Resubmission of previously filed papers that cannot be located in the file;
9.	Request to correct error or omission in notice of allowance or notice of allowability;
10.	Status letters;
11.	Requests for a refund;
12.	An inventor’s oath/declaration;
13.	A request for acknowledgement of an IDS in compliance with 1.97 and 198 in certain circumstances;
14.	Comments of the substance of an interview where the applicant-initiated interview resulted in a the mailing of a notice of allowance; and
15.	Letters related to government interests.

Turning to the specifics of this application:  A Notice of Allowance was mailed on September 7, 2021. On October 5, 2021, applicant filed a request for correction of applicant name under 37 CFR 1.48(c), a statement under 37 CFR 3.73(c), and an ADS.  The documents filed by applicant on October 5, 2021 are not listed among the types of papers that will not result in a reduction. 

Pages 1354 of the Notice states, with emphasis added,

The Office reminds applicants that the submission of other types of papers after an notice of allowance has been given or mailed constitutes a “failure to engage in reasonable efforts to conclude processing or examination of an application [under 37 CFR 1.704(c)(10)].

Pages 1354-1355 of the Notice provide an exemplary listing of papers that will trigger a reduction under 37 CFR 1.704(c)(10):

An amendment under 1.312;
A paper containing a claim for priority or benefit or request to correct priority or benefit information;
A request for corrected filing receipt;
A certified copy of a priority document
Drawings;
A letter relating to biologic deposits;
A request to change or correct inventorship; and 
An IDS not accompanied by a statement in compliance with 37 CFR 1.704(d).

Consideration of the request to change/update the name of the applicant would cause delays in preparing the patent for issuance and, if the request were successful, would result in the creation and mailing of a corrected filing receipt. Requesting the Office correct the applicant name involves a review of the current information of record, a review of the documents filed to effectuate the desired changes, a determination whether a proper party made the request to change the applicant, etc. While not explicitly on the exemplary list, deciding a request to change the name of the applicant would involve a process on a similar level to no. 7 above and would involve no. 3 above. Please note a corrected filing receipt updating the applicant’s name was mailed on October 8, 2021 

The filing of a request to change the applicant’s name with other supporting documents after the mailing of a Notice of Allowance delays the Office’s issuance of the patent. It is a circumstance that constitutes a failure of an applicant to engage in reasonable efforts to conclude processing or examination of an application and gives rise to a reduction under 37 CFR 1.704(c)(10). 




Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination incompliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Turning to the facts of this case:  A Notice of Allowance was mailed on September 7, 2021, which is after the July 16, 2020 effective date for current 37 CFR 1.704(c)(10). On October 5, 2021, applicant filed a request under 37 CFR 1.46(c) to correct/update the name of the applicant, an ADS, and a statement under 3.73(c). Pursuant to 37 CFR 1.704(c)(10), the 28 day period of reduction begins on September 8, 2021, the day after the mailing of the September 7, 2021 notice of allowance, and ends on October 5, 2021, the day the request under 37 CFR 1.46(c) to correct the name of the Applicant, the ADS, and the statement under 3.73(c) were filed. Accordingly, the 92 day period of reduction has been removed, and a 28 day period of reduction has been entered.

The period of Applicant Delay is 188 (69 + 91 + 28) days.


Conclusion

The Request asserts the period of Applicant Delay is 160 (69 + 91 + 0) days and the correct PTA is 50 days (210 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 160 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 188 (69 + 91 + 28) days.   Therefore, the correct PTA is 22 days (210 days of A Delay + 0 day of B Delay + 0 days of C Delay - 0 days of Overlap - 188 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 22 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to twenty-two (22) days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web. 			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:	 Draft Certificate of Correction